FILED
                            NOT FOR PUBLICATION                              JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WAYNE McINTOSH,                                  No. 13-17483

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01218-GMS

 v.
                                                 MEMORANDUM*
WELLS FARGO BANK, NA, FKA
America’s Servicing Company,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Wayne McIntosh appeals pro se from the district court’s summary judgment

in his diversity action alleging state law foreclosure claims. We have jurisdiction

under 28 U.S.C. § 1291. We affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion in refusing to enforce the

temporary restraining order because the order expired by its own terms one day

after defendant removed the case, and McIntosh did not demonstrate that any party

violated the restraining order. See Cal. Dep’t of Soc. Serv. v. Leavitt, 523 F.3d
1025, 1031 (9th Cir. 2008) (setting forth standard of review for motions to enforce

injunctions).

      The district court did not abuse its discretion in denying McIntosh’s motion

to compel because discovery had closed and McIntosh did not demonstrate good

cause for the untimely motion. See Jorgansen v. Cassiday, 320 F.3d 906, 913 (9th

Cir. 2003) (“The district court is given broad discretion in supervising the pretrial

phase of litigation, and its decisions regarding the preclusive effect of a pretrial

order . . . will not be disturbed unless they evidence a clear abuse of discretion.”

(citation and internal quotation marks omitted)). Similarly, the district court did

not abuse its discretion in denying McIntosh’s motion to strike depositions because

McIntosh did not identify the depositions he sought to strike. See id.

      We reject McIntosh’s contention that Citibank, N.A. failed to appear

because the record shows that Citibank, N.A. timely appeared and answered the

complaint.




                                            2                                      13-17483
      We reject McIntosh’s contention that the district court was biased or violated

his due process or equal protection rights.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                  13-17483